Mr. Justice Raciiman
delivered the opinion of the Court.
These consolidated cases coming from the chancery court of Montgomery county involve the ownership and possession of church property known as Bethel Church and the parsonage appurtenant thereto, at Sango, near Clarks-ville, Tenn. In the one case the complainants, representing- the Presbyterian Church of the United States of America, seek possession of the church property, and in the other the complainants, representing the Cumberland Presbyterian Church, seek possession of the parsonage. The question in both cases is the same, namely, Avhether, under the facts presented, and Avith regard to the decisions of this court touching the attempted reunion and union of the two denominations in 1906, the Presbyterian Church *371of the United States of America is entitled to the church property involved, or whether the same is retained by the Cumberland Presbyterian Church, in whose ownership and possession it was vested prior thereto.
The record is voluminous, and many witnesses testify in support of the respective contentions of the parties• the testimony is conflicting, and we think an extended review of the same here would be impractical, affording merely a comparison of statements relative to the activities and allegiances of various members of the Bethel congregation subsequent to the announcement of union in 1906. It is sufficient to say that our examination of the record fails to disclose either the necessary consent of the members of the Bethel Church to the actions of the governing bodies of the two churches declaring a reunion and union, or continued acquiescence in the announced result justifying the finding that the Presbyterian Church of the United States of America, by reason of the action taken on May 28, 1906, succeeded to the ownership or was entitled to the possession of the property in question. While it is shown in the evidence that a majority of the members of the Bethel congregation favored the uniofl of the two denominations, certain of the elders and members of the congregation were opposed thereto, and sought to maintain their allegiance the Cumberland Presbyterian Church. The concertive .ctivities of those adhering to the Cumberland Church, though perhaps feeble, immediately following the pronouncement of union, nevertheless existed and progressed until complete denominational organization was effected. It is true that no demands were made or proceedings instituted by the minority for the purpose of obtaining pos*372session of the church property nntil after the decisions of this court determining the validity of the agreement upon the question of union, hut it is apparent that inaction in this regard was occasioned by reason of the pendency of such suits, and a determination to await the results therein. As evidence of this, and further sustaining the insistence of those of the Bethel congregation adhering to the Cumberland Presbyterian Church that there had been no acquiescence in the control of the church property by the Presbyterian Church of the United States of America, immediately following the decision in Bonham v. Harris, 125 Tenn., 452, 145 S. W., 169, in February, 1912, demand was made for the possession of the property, and the same was complied with, as shown by the following letter to Mr. H. N. Leech, counsel for those representing the Cumberland Presbyterian Church.
“H. N. Leech — Sir: At a called meeting held on the 11th inst., by the Session at Bethel, I am authorized (as clerk) to notify you that they are ready to abandon the church at once, and you can have possession at your pleasure.
“Respectfully, * A. G. Miller, Clerk.
“By order of the Session.”
It is contended on behalf of the Presbyterian Church of the United States of America that the session had no authority to deliver possession of the property to the opposing faction, and authorities are cited to the effect that elders or ecclesiastical governors of the churches have no interest in church property which they may dispose of by sale or transfer; action by the members of the congregation being necessary to a valid disposition.
*373Sections 2563 and 2564 of Shannon’s Code, declaring how title to lands acquired by religious denominations or societies shall be vested and disposed of, are also called to our attention. Neither the authorities nor the sections of the Code to which we have been referred are applicable to the case here, as no divestiture of title to church property or sale of the same was undertaken or involved, the action taken being merely one in recognition of and submission to the decisions of the court that, the attempted union being invalid, where congregational division existed, those adhering to the original faith were entitled to possession.
We are asked to reconsider and overrule the former decisions of this court in the cases bf Landrith v. Hudgins, 121 Tenn., 556, 120 S. W., 783, and Bonham v. Harris, 125 Tenn., 452, 145 S. W., 169. While fully aware that these decisions stand alone upon the question of the validity of the union of these two great branches of the Presbyteiian Church, and clearly cognizant of the rule of conclusiveness maintained by the courts of other jurisdictions, and so forcibly presented in the argument and brief of counsel, nevertheless we are mindful that these appeals involve property rights adjudicated by the principle announced in the decisions referred to. Without commitment to the principle of these decisions as affecting future questions of denominational unity or union, but because of the fixation of rights of property made thereunder and the length of time in which the respective parties have abided thereby, we must hold that, in litigation between these particular church organizations, the decisions heretofore announced are conclusive and final. Any other course could but have *374the effect of disturbing adjustments long since made, and tlie agitation anew of factional controversies now fortunately ended.
The successful parties herein mate claim for rent for that period during which they were deprived of the use of the church property. It is to be presumed that the property during this time was devoted by those in possession to the laudable promotion of the spiritual welfare of the community and the advancement of the cause of Christianity ; we do not feel, therefore, that in good conscience they should be called upon to vender in accordance with the admonition as to those things “which are Caesar’s.”
The demand will not be allowed, and the decree of the chancellor is in all things affirmed.